Citation Nr: 0507754	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  03-37 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence was received in order to 
reopen a claim for entitlement to service connection for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 

INTRODUCTION

The veteran served on a periods of active duty in the Army 
from June 1959 to June 1962 and from August 1962 to June 
1968.  In addition, the veteran served a period of active 
duty for training (ACDUTRA) from November 1958 to May 1959.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision rendered by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In February 2004, the veteran had a personal hearing with a 
Decision Review Officer (DRO) at the RO.  The veteran 
withdrew his request for a hearing with a Judge from the 
Board in April 2004.  

The present Board decision addresses the preliminary issue of 
whether new and material evidence had been received to reopen 
a previously denied claim of entitlement to service 
connection for PTSD.  The Board finds favorably on that 
issue.  The issue of entitlement to service connection for 
PTSD being remanded is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed RO decision dated in October 1993, of which 
the veteran was notified in November 1993, denied his claim 
of entitlement to service connection for PTSD.    

2.  Additional evidence received since the October 1993 
rating decision includes evidence which is neither cumulative 
nor redundant, which bears directly and substantially upon 
the specific matter under consideration, and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for PTSD.

CONCLUSION OF LAW

As new and material evidence has been received since the RO's 
October 1993 rating decision, the requirements to reopen the 
veteran's claim of entitlement to service connection for PTSD 
have been met.  38 U.S.C.A §§ 5108, 7104 (West 2002); 
38 C.F.R. § 3.156 (2001); 38 C.F.R. §§ 20.1100, 20.1103, 
20.1105  (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a October 1993 rating decision, of which the veteran was 
notified by letter in November 1993, the RO denied service 
connection for PTSD.  The veteran attempted to reopen a claim 
for service connection for PTSD in February 2001.  This 
appeal arises from the RO's November 2001 rating decision, 
which did not reopen the veteran's claim for entitlement to 
service connection for PTSD.

Prior unappealed decisions of the RO are final.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2004).  

The Board recognizes that the RO characterized the issue on 
appeal in multiple ways, including entitlement to service 
connection for PTSD and whether new and material evidence had 
been received to reopen the claim for service connection for 
PTSD.  In the October 2003 supplemental SOC, the RO indicated 
that the claim was reopened, but that it remained denied.  
Nonetheless, the October 1993 rating decision is final.  See 
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2001).  Moreover, regardless of the RO's 
decision to reopen the claim, the Board denied a claim for 
service connection for a psychiatric disorder, including 
PTSD, in 1987.  In Barnett v. Brown, 83 F.3d 1380, (Fed. Cir. 
1996), the United States Court of Appeals for the Federal 
Circuit held that 38 U.S.C.A. § 7104 means that the Board 
does not have jurisdiction to consider a claim which it 
previously adjudicated unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find.  What the RO may have determined in this regard 
is irrelevant.  Consequently, before it may address the 
merits of the veteran's current claim, the Board must first 
decide whether new and material evidence has been received 
since the last final rating decision in October 1993 to 
reopen the claim for entitlement to service connection for 
PTSD.  

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  See Manio v. Derwinski, 1 Vet. App 145 (1991).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, when determining whether additional evidence 
is new and material, the VA must determine whether such 
evidence has been presented under 38 C.F.R. § 3.156(a) in 
order to have a finally denied claim reopened under 38 
U.S.C.A. § 5108 (West 2002). 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence. See 38 U.S.C.A. § 5108 (West 2002).  New 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  See Hodge, 155 F.3d at 1363.  Finally, in 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).      

The Secretary of VA (Secretary) amended 38 C.F.R. § 3.156(a), 
effective on August 29, 2001, for the purpose redefining what 
constitutes new and material evidence in order to reopen a 
final decision.  See 66 Fed. Reg. 45,628 (2001).  These 
changes are prospective, however, and only apply to claims 
filed on or after August 29, 2001.  As the veteran's claim 
was filed in February 2001, these changes do not apply to the 
present case.

The veteran's claim may only be reopened and considered on 
the merits if new and material evidence has been submitted.  
See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a) 
(2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

In determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence since the 
last time the claim was denied on any basis.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).

Evidence submitted after the October 1993 rating decision is 
considered new, as it was not previously of record.  The 
evidence received includes statements from the veteran, a lay 
statement from the veteran's spouse, a DRO hearing 
transcript, service personnel records, documents from the 
U.S. Armed Services Center for Unit Records Research 
(USASCURR), and VA outpatient as well as inpatient treatment 
records.  

VA outpatient treatment notes dated from August 2000 to 
October 2003 contain references to a diagnosis of PTSD by 
several treatment providers.  Group and individual Trauma 
Recovery Program notes were also associated with the file.  A 
January 2001 VA outpatient mental status examination report 
co-signed by a psychiatrist noted that the veteran was 
suffering from severe major depression and PTSD.  VA 
inpatient treatment notes dated from January 2002 to March 
2002 showed that the veteran was admitted to the Residential 
Trauma Processing Group and listed a diagnosis of PTSD.  

Service personnel records showed that the veteran was in 
stationed in Vietnam from May 1967 to June 1968 and 
participated in the Vietnam Counteroffensive Phase II 
campaign.  Service department records also indicated that the 
veteran was a chief in the 2nd Battalion 32nd Artillery 
effective from May 1967 and later transferred to 1st Infantry 
Division Artillery to work as an instructor effective October 
1967.  An April 1968 Certificate of Commendation from the 
Republic of Vietnam Armed Forces showed that the veteran was 
recognized for "activeness while instructing the Vietnamese 
cannoneers to attain a satisfactory degree on artillery 
technique".     

The veteran submitted statements dated in January 2002 and 
June 2002 and testified at a DRO hearing in February 2004.  
These statement and testimony detail his claimed in-service 
stressors related to combat during active service.  Each of 
the veteran's statements conveys similar information.  The 
veteran's statements showed that while his records indicate a 
transfer to 1st Infantry Division Artillery effective October 
1967, he was physically sent to small base camps of South 
Vietnamese Army in order to train their forces in artillery 
techniques.  In June 2002, the veteran provided multiple 
stressor statements.  The first stressor statement indicated 
that during March 1968 the veteran encountered mortar attacks 
on his position by the VC (Viet Cong) during training the 
35th Republic of Vietnam Artillery.  The second stressor 
statement indicated that during February 1968 the veteran's 
bunker was destroyed by a RPG (rifle-propelled grenade) round 
shortly after firing illuminating rounds at the VC during 
training the 35th Republic of Vietnam Artillery.

In a September 2003 letter, the USASCURR provided the unit 
records relevant to the veteran's service in the Republic of 
Vietnam.  A review of these records shows that the 1st 
Infantry Division Artillery reported numerous enemy attacks 
against Army of the Republic of Vietnam outposts while the 
veteran was stationed in Vietnam during 1968.  

After reviewing the evidence submitted, the Board concludes 
that some of the evidence submitted after the final October 
1993 rating decision is both new and material.  VA treatment 
records, the veteran's stressor statements and testimony, and 
service personnel records include evidence not previously of 
record, which addresses whether the veteran was in combat 
during active service as well as whether he suffers from a 
current PTSD disability.  This evidence is considered 
material because it bears directly and substantially upon the 
issue of whether the veteran is entitled to service 
connection for PTSD.

The Board finds that evidence received subsequent to the 
October 1993 rating decision, namely the VA treatment 
records, veteran stressor statements, and service personnel 
records, is new and material and does serve to reopen a claim 
for entitlement to service connection for PTSD.  In addition, 
the Board is remanding the veteran's claim to the RO and 
ordering additional development on the issue of entitlement 
to service connection for PTSD.  See Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2002).


ORDER

New and material evidence has been received to reopen a claim 
for entitlement to service connection for PTSD.  To this 
extent only, the appeal is granted.


REMAND

In Cohen v. Brown, 10 Vet. App. 128, 138 (1997), the Court 
interpreted the version of Section 3.304(f) then in effect 
and held that the elements required to establish service 
connection for PTSD are:  1) a current, clear medical 
diagnosis of PTSD, which is presumed to include both the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor; 2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
3) medical evidence of a causal nexus, or link, between the 
current symptomatology and the specific claimed in-service 
stressor.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2004).  

Under 38 C.F.R. § 4.125(a), a diagnosis of a mental disorder, 
including PTSD, must conform to the criteria of Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV).  See 38 
C.F.R. § 4.125 (2004).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (2004); 
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  See 
38 C.F.R. § 3.304(f) (2004).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence, which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

According to the veteran's service personnel records and DD 
Form 214, he has not been awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation.  As noted 
above, service department records indicated that the veteran 
was a chief in the 2nd Battalion 32nd Artillery effective from 
May 1967 and later transferred to 1st Infantry Division 
Artillery to work as an instructor effective October 1967.  
An April 1968 Certificate of Commendation from the Republic 
of Vietnam Armed Forces showed that the veteran was 
recognized for "activeness while instructing the Vietnamese 
cannoneers to attain a satisfactory degree on artillery 
technique".  The veteran maintains that he was exposed to 
grenade and enemy mortar attacks while training 35th Republic 
of Vietnam Artillery in artillery techniques in small base 
camps while he was stationed in Vietnam.  

When the record does not establish the veteran's personal 
engagement in combat, VA does not need to reach a 
determination that the veteran himself actually served in 
combat.  In Suozzi v. Brown, 10 Vet. App. 307 (1997), the 
Court held that by requiring corroboration of every detail, 
including the veteran's personal participation, VA defined 
"corroboration" too narrowly.  Id. at 311.  In Suozzi, the 
Court found that a radio log, which showed that the veteran's 
company had come under attack, was new and material evidence 
to warrant reopening a claim of service connection for PTSD, 
despite the fact that the radio log did not identify the 
veteran's participation.  The Court further stressed that the 
evidence favorably corroborated the veteran's alleged 
inservice stressor.  Id.

Moreover, in Pentecost v. Principi, 16 Vet. App. 124 (2002), 
the Court reaffirmed its holding in Suozzi.  In that case, 
the Court stated that the veteran's unit records constituted 
independent descriptions of rocket attacks that were 
experienced by the veteran's unit when he was stationed in 
Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that, 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.  In doing so, the Court underscored that it had made 
clear in Suozzi that corroboration of every detail of a 
claimed stressor is not required, and that his presence with 
his unit at the time that the attacks occurred corroborated 
his statement that he experienced such attacks personally, 
and thus his unit records were clearly credible evidence that 
the rocket attacks that he alleges occurred did, in fact, 
occur.  Id. at 128-129.

According to a September 2003 letter, the USASCURR provided 
the unit records relevant to the veteran's service in the 
Republic of Vietnam.  A review of these records shows that 
the 1st Infantry Division Artillery reported numerous enemy 
attacks against Army of the Republic of Vietnam outposts 
while the veteran was stationed in Vietnam in 1968.  

Under 38 C.F.R. § 3.159(c)(4) (2004), VA will provide an 
examination or opinion if the information and evidence of 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim but:  1) contains competent lay 
or medical evidence that the claimant has a current diagnosed 
disability, or persistent or recurring symptoms of 
disability; 2) establishes that the veteran suffered an 
event, injury, or disease in service; and 3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  See 38 
U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  

Evidence of record shows that the veteran last had a VA 
examination to determine the etiology of his current claimed 
PTSD disability in April 1991 with an addendum report dated 
in June 1991.  In the April 1991 report, the VA examiner 
listed a provisional diagnosis of PTSD.  In the June 1991 
addendum report, the examiner specifically stated that the 
veteran's psychiatric test results were inconsistent with a 
diagnosis of PTSD.  However, later VA outpatient and 
inpatient treatment records refer to the diagnosis of PTSD.  
In addition, when considered together, the service personnel 
records, veteran's statements, and statement from USASCURR 
can be viewed as evidence that verifies the occurrence of a 
claimed in-service event as well as an association between 
the claimed disability with an event in service for the 
purpose of obtaining a VA examination under 38 C.F.R. § 
3.159(c)(4) (2004).  

In light of the evidence discussed above, the Board finds 
that a VA psychiatric examination is necessary to determine 
whether the veteran has PTSD under 38 C.F.R. § 4.125(a) 
(2004) and, if so, to determine whether the veteran's 
specific claimed in-service stressors caused him to develop 
PTSD.  VA has a duty to secure a medical examination or 
opinion if one is necessary to decide a claim for benefits.  
See 38 U.S.C.A. § 5103(A)(d)(1) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004).  The appellant is hereby notified that 
it is his responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 
38 C.F.R. §§ 3.158 and 3.655 (2004).  

The Board also notes that the report of the April 1991 VA 
psychiatric examination states that the veteran was receiving 
disability benefits from the Social Security Administration 
(SSA) on the basis of his back disability.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that 
where there has been a determination that the veteran is 
entitled to SSA benefits, the records concerning that 
decision could possibly contain relevant evidence and are 
often needed by the VA for evaluation of pending claims, and 
must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Therefore, the medical records from SSA pertaining 
to any original or continuing award of disability benefits 
should be requested and associated with the claims file.

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should request all records 
from SSA pertaining to any original or 
continuing award of disability benefits, 
including the medical records and reports 
upon which such an award was based.  Any 
records received should be associated 
with the veteran's claims folder.  If no 
records can be found, the RO should 
indicate whether the records do not exist 
and whether further efforts to obtain the 
records would be futile.

2.  The RO should obtain any additional 
treatment records for the veteran's 
claimed PTSD disability from the VA 
Medical Center in Jackson, Mississippi 
for the time period from October 2003 to 
the present.

3.  Thereafter, the veteran should be 
scheduled for a VA examination to 
determine whether the veteran meets the 
diagnostic criteria for PTSD and, if so, 
whether the veteran's specific claimed 
in-service stressors caused him to 
develop PTSD.  The examiner should 
thoroughly review the claims folders in 
detail, including a copy of this REMAND.  
If PTSD is diagnosed, the examiner's 
report should specifically identify the 
stressor(s) that are adequate to support 
the veteran's diagnosis of PTSD.  The 
examination and the report thereof should 
be in accordance with the DSM-IV.  See 
38 C.F.R. § 4.125 (2004).  All findings 
and opinions should be reconciled with 
the evidence already of record and the 
examiner should provide complete 
rationale for all opinions and 
conclusions expressed.  If the examiner 
believes that the veteran does not suffer 
from PTSD related to stressful situations 
during his military service, supporting 
rationale for that opinion should be 
provided in the report.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination. 

4.  The RO should then readjudicate the 
veteran's claim for entitlement to 
service connection for PTSD.  When 
readjudicating the veteran's claim for 
entitlement to service connection for 
PTSD, the RO should consider the Court's 
decisions in Pentecost v. Principi, 16 
Vet. App. 124 (2002) and Suozzi v. Brown, 
10 Vet. App. 307 (1997).  If the claim 
remains denied, the RO should issue a 
SSOC to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits 
since June 2004.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


